DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 23-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 23, dependent from claim 1, recites “wherein monitoring the array of nanoscale wells to detect signal pulses from within the wells and thereby identifying nanoscale wells that have been loaded with a polymerase enzyme complex comprises monitoring the array of nanoscale wells to detect signal pulses from within the wells and thereby identifying nanoscale wells that have been loaded with a polymerase enzyme complex at one or more time points after contacting the loading solution to the surface, to obtain initial loading data” (emphasis provided).  However, such feature(s) has already been suggested by step (c) of claim 1 because the “identifying” in step (c) necessarily involve “identifying” nanoscale wells that have been loaded with a polymerase enzyme complex at one or more time points after contacting the loading solution to the surface (i.e., the “identifying” would only occur at one or more time points as one could NOT use zero time point to identify something).  Thus, claim 23 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 1) upon which it depends.  Claims 24-26, dependent from claim 23, are also of improper dependent form because they depend from an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claim 129 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bashir et al. (WO 2010/037085 A1).
Bashir et al. teach, throughout the whole document, a method for loading molecules of interest into a predetermined number of reaction sites, the method comprising: (a) providing a surface comprising an array of reaction sites (e.g., a sensor array comprising an array of sensor device elements) (see page 6, paragraphs 2-3; page 9, last paragraph – page 10, paragraph 1; Figure 6); (b) contacting a loading solution to the surface, wherein the loading solution comprises the molecules of interest .

6.	Claim 129 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rearick et al. (US 2016/0168634 A1).
Rearick et al. teach a method for loading molecules of interest into a predetermined number of reaction sites, the method comprising: (a) providing a surface (e.g., a sensor array) comprising an array of reaction sites; (b) contacting a loading solution to the surface, wherein the loading solution comprises the molecules of interest (e.g., template nucleic acids); (c) while the loading solution is in contact with the surface, monitoring the array of reaction sites to identify reaction sites that have been 
Allowable Subject Matter
7.	Claims 1-3, 5-8, 10-15, 18 and 21 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
Although each of the Bashir reference and the Rearick reference taught the method of claim 129 (which is a method for loading generic molecules of interest into a predetermined number of reaction sites in an array) as discussed in the 102 rejections above, none of them (individually or in combination) would teach or reasonably suggest the method for loading polymerase enzyme complexes (comprising a template nucleic acid and a polymerase enzyme) into a predetermined number of nanoscale wells in an array as specified in claim 1, wherein interactions between nucleotides and/or nucleotide analogs and the polymerase enzyme complexes result in generation of signal pulses, wherein said signal pulses are used in the monitoring step to identify nanoscale wells that have been loaded with a polymerase enzyme complex.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639